                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

VERNON COLEMAN,

      Plaintiff,
                                            Case No. 19-11552
v.                                          Honorable Victoria A. Roberts
                                            Mag. Judge R. Steven Whalen

DETROIT METROPOLITAN AIRPORT,
WAYNE COUNTY METRO AIRPORT PD,
CITY OF DETROIT, WAYNE COUNTY,
JOHN DOE 1 AND JOHN DOE 2,

     Defendants.
_________________________________/

    ORDER ENJOINING PLAINTIFF FROM FILING FURTHER
COMPLAINTS WITHOUT FIRST SEEKING AND OBTAINING LEAVE OF
                        COURT

      The Court IMPOSES a permanent injunction requiring Vernon

Coleman (“Coleman”) to seek leave of court before filing any further

complaints. This restriction is warranted because Coleman has brought at

least nine suits related to his July 2018 arrest at Detroit Metropolitan

Airport. These claims relate to the same occurrence and allege similar

claims against various Defendants. Coleman’s “repetitive or vexatious

litigation” is a valid basis for imposing pre-filing restrictions because the

merits of his claim have been summarily dismissed more than once.
Feathers v. Chevron U.S.A. Inc., 141 F.3d 264, 269 (6th Cir. 1998)(“[W]e

see nothing wrong . . . with an order that restrains not only an individual

litigant from repeatedly filing an identical complaint, but that places limits on

a reasonably defined category of litigation because of a recognized pattern

of repetitive, frivolous, or vexatious cases within that category.”).

      Coleman is enjoined and restrained from filing in the United States

District Court for the Eastern District of Michigan any new lawsuit against

any party relating in any way to his arrest at the Detroit Metropolitan

Airport, without first making a written request for and receiving a court order

from the Presiding Judge authorizing the filing of such lawsuit.

      The Clerk’s Office must impose the pre-filing restrictions on Coleman

consistent with the Court’s Order [ECF 39].




      IT IS ORDERED.
                                           S/ Victoria A. Roberts
                                           Victoria A. Roberts
                                           United States District Judge

Dated: November 8, 2019
